NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 08a0358n.06
                              Filed: June 20, 2008

                                          No. 07-5207

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

 THOMAS E. CARLSON, JR.,                            )
                                                    )
           Plaintiff-Appellee,                      )
                                                    )       ON APPEAL FROM THE
                  v.                                )       UNITED STATES DISTRICT
                                                    )       COURT FOR THE WESTERN
 INVESTIGATOR DAVID BUNN,                           )       DISTRICT OF TENNESSEE
 INVESTIGATOR TIMMY MEGGS,                          )
                                                    )
           Defendants,                              )
                                                    )
 SHERIFF RICKY LUNSFORD,                            )

       Defendant-Appellant.
 _______________________________________

BEFORE:          GILMAN and COOK, Circuit Judges; and COHN*, District Judge.

AVERN COHN, District Judge. This is a civil rights case brought under 42 U.S.C. § 1983.

Plaintiff/Appellee Thomas Carlson sued Defendant/Appellant Ricky Lunsford, the Sheriff of

Henderson County, Tennessee, claiming that Lunsford used excessive force in violation of the

Fourth Amendment by firing his gun at Carlson’s car during a police chase. The district court

denied Lunsford’s motion for summary judgment, holding that the gunshots amounted to a

seizure for the purposes of Fourth Amendment analysis, that a genuine issue of material fact




       *
       The Honorable Avern Cohn, United States District Judge for the Eastern District of
Michigan, sitting by designation.
existed as to whether the use of deadly force was reasonable under the circumstances, and that

Lunsford was not entitled to qualified immunity at the summary judgment stage.

       The district court’s opinion and order granting in part and denying in part the defendants’

motion for summary judgment fully and accurately states the relevant law and correctly applies

that law to the factual situation presented in this litigation. Because the reasons why Lunsford is

not entitled to summary judgment on the excessive-force claim have been ably articulated by the

district court, we conclude that the issuance of a full written opinion by this court would be

duplicative and would serve no useful purpose. Accordingly, we AFFIRM the judgment of the

district court, based upon the reasoning set out by that court in its opinion and order filed on

February 8, 2007.